Voto Concurrente y Disidente del
Juez Asociado, Señor Negrón García
con el cual concurren el Juez Presidente, Señor Trías Monge y el Juez Asociado, Señor Torres Rigual.
San Juan, Puerto Rico, a 22 de enero de 1976
El 17 de octubre de 1975 la Procurador General de Puerto Rico formuló la siguiente querella:
“Que el querellado William Pacheco Nieves, observó una conducta inmoral e impropia consistente en lo siguiente:
Allá para el mes de octubre de 1974, ocupando el cargo de fiscal auxiliar para el Tribunal de Distrito, el querellado se dirigió al fiscal Guillermo García García, quien entonces *567efectuaba la investigación para la formulación de los corres-pondientes cargos criminales como resultado del incendio ocu-rrido en la Delta International Corporation, y le informó a éste que tenía conocimiento de que cuando él era sub-director del Cuerpo de Investigaciones Criminales de la Policía, los testigos de cargo en dicho caso, Gilberto Hernández y Edgardo Cruz Hernández, no sabían nada de bs hechos y que ahora aparecían sabiendo. El fiscal García García le pidió al quere-llado que le prestara una declaración jurada sobre estos extre-mos, ya que se trataba de un aspecto importante relacionado con la investigación criminal que conducía. No obstante, el querellado rehusó prestar dicha declaración, incumpliendo así con una obligación inherente a su responsabilidad social, pro-fesional y a su cargo como representante del ministerio público.” (Énfasis suplido.)
A la luz de la contestación presentada por el querellado el 17 de noviembre de 1975, el Tribunal ha acordado desesti-mar la querella sin trámite ni pronunciamiento ulterior al-guno.
Concurro en que los hechos expuestos en la querella— los cuales a los fines de la desestimación solicitada y decre-tada hay que tomar como ciertos(1) — denominada errónea-mente “Desaforo” no pueden dar margen para continuar un procedimiento encaminado a separar al querellado, provisional o permanentemente, del ejercicio de la profesión de abogado. Disiento no obstante, de que el Tribunal no haya hecho expresión de censura sobre su proceder.
Consustancial a su cargo de fiscal, y como miembro de la clase togada comprometido al esclarecimiento de la verdad y a procurar que se haga justicia, (2) una vez requerido, el querellado tenía la obligación de jurar declaración escrita *568del conocimiento que tenía sobre la supuesta deshonestidad de los testigos de cargo.
Ante el problema que existe de apatía de la ciudadanía a cooperar activamente en la investigación de casos criminales debido a varios factores, (3) su conducta resulta detrimental a la imagen del Ministerio Fiscal y al importante rol que desempeña en el sistema de justicia criminal.

En esencia, el conocimiento manifestado por el querellado al fiscal investigador era de que los testigos de cargo habían cometido ‘perjurio.


 Canon 5 del Código de Ética Profesional.


 Véase el Informe de la Comisión para el Estudio de la Fiscalía y Representación Legal del Estado sometido el 26 de septiembre de 1974 al Consejo sobre la Reforma de la Justicia, en particular las págs. 123-127.